 FRY FOODS, INC.137Fry Foods, Inc. and United Steelworkers of Amer-ica, AFL-CIO. Cases 8-CA-12164, 8-CA-12532, and 8-CA-12823May 22, 1981DECISION AND ORDEROn September 22, 1980, Administrative LawJudge John C. Miller issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.'The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Fry Foods,Inc., Tiffin, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.I The General Counsel also filed a motion to strike Respondent's ex-ceptions on the ground that the exceptions failed to meet the require-ments of Sec. 102.46(b) of the Board's Rules and Regulations, as amend-ed. The Board has reviewed the exceptions in light of the motion, anddenies the motion for lack of merit.Respondent in its brief requests the Board to remand this proceeding toanother administrative law judge because "the record was not completewhen judgment was made." Respondent apparently asserts that therecord is incomplete because the United States District Court for theNorthern District of Ohio issued its decision on criminal contemptcharges against Respondent on October 8, 1980, after the AdministrativeLaw Judge had issued his Decision herein. Respondent's request isdenied. The decision of the district court is a matter of which the Boardtakes judicial notice, and therefore we find it unnecessary to reopen therecord or to remand for any purpose.Furthermore, we find nothing in the October 8 opinion of the districtcourt to warrant reversal of the findings of the Administrative LawJudge herein. In that opinion, the district court concluded that it had notbeen proven beyond a reasonable doubt that Respondent had contuma-ciously intended to violate the earlier order of the district court In theinstant case, however, the standard of proof is quite different, namely,that the General Counsel must prove by a preponderance of the evidencethat Respondent has violated the Act. We agree with the AdministrativeLaw Judge's finding that this standard has not been met by the GeneralCounsel.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.256 NLRB No. 31DECISIONSTATEMENT OF THE CASEJOHN C. MILLER, Administrative Law Judge: Thiscase was heard before me in Tiffin, Ohio, on February28, 1980. The complaint' alleges, inter alia, that Re-spondent discriminatorily withheld pay raises fromRowena Gannon and Mattie Taylor on July 21, 1978,and further denied pay raises or granted lesser pay raisesto Rowena Gannon in September 1978 and April 1979,and thereby violated Section 8(a)(3) and (I) of the Act.Counsel for the General Counsel (hereafter called theGeneral Counsel) and Respondent filed briefs whichhave been duly considered. On the entire record in thiscase, including my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, an Ohio corporation with its principaloffice and place of business located in Tiffin, Ohio, is en-gaged in the processing and nonretail sale of frozenfoods. Annually, Respondent ships goods valued inexcess of $50,000 to points located outside the State ofOhio. The complaint alleges, Respondent admits, and Ifind that Respondent is an employer within the meaningof Section 2(6) and (7) of the Act.The complaint alleges, Respondent admits, and I findthat the Union, United Steelworkers of America, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Union began an organizational campaign at Re-spondent's Tiffin, Ohio, plant in December 1976. Subse-quently charges were filed against Respondent, a com-plaint issued and ultimately a Board decision2issued(G.C. Exh. 2), followed by the Sixth Circuit Court ofAppeals decision (G.C. Exh. 7). There were also 10(j)proceedings against Respondent and the findings thereinof Federal District Court Judge Don J. Young are incor-porated here as General Counsel's Exhibits 5(A) and (B).There is also a contempt finding by Judge Young intro-duced as General Counsel's Exhibit 6. In essence Re-spondent was found to have engaged in violations ofSection 8(a)(1), (2), (3), (4), and (5) of the Act. In each ofthese forums Respondent was found to have engaged inserious unfair labor practices. The circuit court of ap-peals stated that the "record shows one of the most obvi-ous examples of an employer's complete defiance of theNational Labor Relations Act which has come beforethis court in recent years .." In the 10(j) proceed-ings, Federal District Judge Young found that the recordi Pursuant to an order consolidating and severing cases and amendingthe complaint dated August 29, 1979, Cases 8-CA-12212, 8-CA-12291,and 8 CA 12410 were severed and only the above-captioned cases werethe subject of this hearing.2 Fry Foods Inc., 241 NLRB 76 (1979).FRY FOODS, INC. '37 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD"clearly shows the viciously unfair labor practices of theRespondent, which continue unabated .... In con-tempt proceedings, Judge Young found the evidence"not only shows contempt on the respondent's part byclear and convincing evidence, it shows contemptbeyond a reasonable doubt."There is little doubt, therefore, that Respondent hasdemonstrated extensive union animus.Since we are concerned here with employees MattieTaylor and Rowena Gannon, it is appropriate to consid-er what specific evidence of animus exists as to Taylorand Gannon.I. Prior findingsThe Board adopted Administrative Law Judge WalterMaloney's findings that Mattie Taylor was reduced to arank-and-file employee and suffered a reduction in wagesbecause of Taylor's union activity and because she gavetestimony in a Board hearing and found such actions vio-lated Section 8(a)(l), (3), (4), and (5) of the Act. In the10(j) proceedings, Judge Young found that Respondentdemoted Mattie Taylor, failed to reinstate her, and, inApril 1977, lowered her wages. Taylor also credibly tes-tified that she discussed the failure to get her July 1978raise with Fry and he stated, in part, that "due to ournames, meaning me and Gannon, came up in the courtprocedures, he couldn't give us a raise at that time."As to evidence of specific animus toward Gannon, thefollowing should be noted. In his Decision, the Adminis-trative Law Judge found that Rowena Gannon was oneof the Union's principal in-house proponents and thatRespondent knew it, and further concluded that Re-spondent discharged Rowena Gannon on April 5, 1977,because of her union activities and because she gave tes-timony under the Act, in violation of Section 8(a)(l), (3),and (4) of the Act. In the 10(j) proceedings, JudgeYoung ordered Gannon reinstated, finding that she wasdischarged by Respondent as part of its union-destroyingtactics, and because of her union activities and testimony.The Board subsequently found that, after Gannon wasreinstated, she was subjected to unlawful harassment andunlawfully given warning slips and received a discrimi-natory suspension for 3 days.2. Respondent's wage policiesFry's testimony as to Respondent's wage policies is un-disputed and credited that, as a general rule, productionemployees received wages approximately 10 cents abovethe minimum wage; that group leaders received wages25 to 35 cents higher than production workers; and thatproduction employees received longevity raises of 5cents at the end of 30 days, 5 cents more at the end of 90days, 5 cents at the end of 6 months, 5 cents at the endof I year, and 5 cents at the end of 2 years. Thus themaximum longevity raise was 25 cents an hour. Thus, forillustration, if the minimum wage was $3 an hour, a pro-duction employee with 2 full years' longevity would bemaking approximately $3.35 an hour-$3.10 (10 centsabove the minimum) plus a longevity raise of 25 cents.If the minimum wage went up (as it did in 1978 and1979), those employees making less than the minimumwere granted raises up to that minimum. Thereafter,some months later, usually April or May, selective raiseswere granted to employees to restore their longevity dif-ferential. In the interim periods, employees with less than2 years' service were automatically granted their longev-ity raises as they achieved the requisite time as an em-ployee.3. Employment history of Mattie Taylor andRowena GannonMattie Taylor: She was hired by the Company on Sep-tember 28, 1970, and in 1975 worked for a few months asa group leader on the so-called mushroom line. As agroup leader her wage was raised from $2.55 an hour to$2.90 an hour. After being reduced from a group leaderto a production employee in 1975, for health reasons, herwages were not reduced to that of a production employ-ee even though she never worked again as a groupleader. She served as an election observer for the Unionin the representation election.Rowena Gannon: Gannon was hired as a productionworker on April 25, 1968. She became a group leaderover the onion line in 1973 and held that position untilher discriminatory termination on April 5, 1977. She re-turned to work on July 18, 1977, and refused a supervi-sor's position which was offered to her by Mr. Fry, Re-spondent's president, advising him she preferred to be aproduction worker and in the bargaining unit. She wasnot reduced in pay at that time and she was subsequentlynot given a raise later in July 1978, or September 25,1978, allegedly because she was making more than therest of the production workers. On May 4, 1979, she re-ceived a 15-cent-an-hour wage increase while other pro-duction employees received raises of at least 25 cents anhour.B. Issues1, Whether Respondent's failure to grant wage raisesto Mattie Taylor and Rowena Gannon on or about July21, 1978, when other employees received raises, was dis-criminatory and a violation of Section 8(a)(l) and (3) ofthe Act.2. Whether Respondent's failure to grant a wage in-crease to Rowena Gannon on or about September 25,1978, and its granting of a smaller increase to Gannon inApril 1979, than to other employees, were discriminatori-ly motivated and violative of Section 8(a)(1) and (3) ofthe Act.C. Contentions of the PartiesThe General Counsel contends that this case must beviewed in light of Respondent's actions beginning in De-cember 1976 when the Union commenced its organiza-tional campaign and continuing through the events ofthis case. Claiming that motivation is the key element tobe proven in this case, the General Counsel points to theBoard's Decision and Order (G.C. Exh. 2), the court ofappeals decision enforcing that decision (G.C. Exh. 7)and orders by Judge Young in 10(j) proceedings (G.C.Exhs. 5(A) and (B)), and a contempt finding (G.C. Exh.6) as matters to be considered in determining Respond- FRY FOODS, INC.139ent's motivation in denying raises to these two employ-ees.Respondent contends that Mattie Taylor and RowenaGannon had worked as group leaders and receivedhigher pay than regular production workers. Thereafterboth became production workers again and, when raiseswere granted to other production workers in July 1978,Taylor and Gannon received no raise because their wagerates had not been reduced from their group leader rate.In effect, Respondent claims they were granted no raisesto bring their wage level to that of all other productionworkers. It makes a similar contention with respect toraises later denied or lesser raises granted to Gannon.D. Discussion and Disposition of Allegations1. Were Taylor and Gannon discriminatorily denied araise given other employees on or about July 21, 1978?I have credited the undisputed testimony of Taylorthat she met with Fry after she discovered sometime inJuly 1978 that other employees had received a raise andshe had not, and at that time Fry told her that since theirnames (Taylor and Gannon) "came up in the court pro-cedures, he couldn't give us a raise at that time." In thisproceeding Fry testified that, when Gannon and Taylorreturned to work, they continued to receive the pay rateof a group leader, about 25 to 35 cents higher than pro-duction workers, through an oversight and that, whenthe raise of July 1978 was put into effect, they did notreceive it because as production workers they both weremaking more than other production employees, and itwas a way of equalizing their pay. Fry did not, however,contradict or deny Taylor's testimony about her conver-sation with him shortly after the July raises were grant-ed. The record also establishes that, when Taylor left thejob of group leader sometime in 1975, she did not re-ceive a reduction in pay but continued to receive higherpay than other production workers even prior to theadvent of the Union. Taylor admitted that she wasmaking more money than other production workers and,when she did not receive the July 1978 raise, her payscale was identical to that of other production workers.There are a number of factors that persuade me thatthe denial of raises in July 1978 was discriminatorily mo-tivated. They include:(a) The established union animus of Respondent (theprior proceedings and findings in three different forums)which was not only general in nature but specifically di-rected towards Taylor and Gannon.(b) The undisputed fact that, from 1975 to 1977,Taylor continued to get a group leader wage scale al-though doing work as a production employee.(c) The credited and undisputed testimony of Taylorthat Fry told her the denial of the July 1978 raises wasbecause of the court "procedures" involving her andGannon.(d) I cannot credit Fry's testimony that the failure toreduce the wage rates of Taylor and Gannon was anoversight or that later the reasons the raises were notgranted was to bring their wage scale in line with that ofother production workers. Fry testified that he talkedpersonally with Gannon when she refused an offer to bea supervisor, yet, despite the personal contact, her wagerate was not reduced at that time. Fry's testimony at thishearing was that the court order had nothing to do withthe failure to grant raises to Taylor and Gannon. How-ever, his affidavit (G.C. Exh. 8) states in part that thefailure to give Gannon a raise in September 1978 was be-cause it would have gone against the court order tomaintain the status quo.(e) While Respondent's animus was noted previously, Ifurther note the character of the violations found in theprior Board decision in this case that, after Gannon wasreinstated, she was subjected to further harassment, un-lawfully given warning slips, and received a discrimina-tory suspension for 3 days. Thus Respondent had an es-tablished proclivity to retialiate vindictively towardsknown union adherents. I conclude the failure to grantthe July 1978 raises was yet another example of the pat-tern Respondent followed in retaliating against knownunion adherents.Lastly, the General Counsel points out that Respond-ent cannot justify denying raises to Taylor and Gannonon the ground they no longer occupy positions as groupleaders since Respondent did away with such classifica-tion by upgrading group leaders to supervisors withoutbargaining with the Union, in violation of the Act. Fur-ther, the court order in the 10(j) proceedings issued onor about July 13, 1977, ordered Respondent to reinstateemployees and restore the status quo that existed prior tothe April 1977 changes doing away with group leaders.In effect, as to Gannon, she should have been restored toher job as group leader and was not because Respondentdid away with that job category and now seeks to justifythe failure to grant such raises by its own unlawfulaction.For all of the reasons previously discussed, includingRespondent's action in doing away with the job categoryof group leaders in apparent violation of the court'sorder, I conclude that Respondent's failure to grant theJuly 1978 raises to Taylor and Gannon was discrimina-torily motivated and violative of Section 8(a)(3) and (1)of the Act.2. Was Respondent's actions in denying a raise toRowena Gannon in September 1978 and her being givena smaller increase than other employees in April 1979discriminatorily motivated?Gannon returned to work on July 18, 1977, and re-fused a supervisor's position that was offered to her byFry, Respondent's president, advising him that she pre-ferred to be a production worker and in the bargainingunit. She was not reduced in pay at that time. On Sep-tember 25, 1978, all employees except Gannon weregiven a 5-cent-an-hour raise best described as an across-the-board increase. However, this raise was rescinded aweek later and Respondent advised employees that somewould get a 15-cent raise in January 1979. The record isnot totally clear about whether the employees actuallyreceived the September 1978 raise for I week or whetherit was rescinded in its entirety retroactively with no raisebeing paid. This can be determined in compliance pro-ceedings if it is concluded that the failure to give theraise to Gannon was discriminatory and violative of theAct.FRY FOODS, INC. 139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn January 1979 the minimum wage went up by law,and those employees not receiving the new minimumwere given a raise to bring them up to that minimum. InApril 1979 raises were then granted to certain employeesto restore the relative wage scale that existed prior to theminimum being raised on the basis of an employee's lon-gevity. The maximum longevity rate was an additional25 cents after 2 years' service. At that time Gannon re-ceived a 15-cent raise while other employees received atleast a 25-cent-an-hour raise. After the raises were grant-ed, Gannon was receiving the same wage rate as otherproduction employees.Again, only Gannon was singled out and the issue re-mains whether the failure to grant raises to Gannon wasdiscriminatorily motivated or was motivated solely byRespondent's purpose of equalizing the pay of all pro-duction workers. I previously rejected the contentionthat Respondent merely intended to get Gannon's paydown to that of other production workers for reasonspreviously articulated or that such reason was proper inthis context, and conclude that Respondent was merelyimplementing a new method of retaliating against em-ployees who were active union adherents. I find that Re-spondent's failure to grant Gannon raises granted otheremployees in September 1978 and on or about April orMay 1979 was discriminatorily motivated and violativeof Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent, by failing to grant raises to MattieTaylor and Rowena Gannon on or about July 25, 1978,and by failing to grant a raise to Gannon on or aboutSeptember 25, 1978, and by granting Gannon a lesserraise than that awarded to other employees in April1979, was discriminatorily motivated and thereby en-gaged in conduct violative of Section 8(a)(3) and (1) ofthe Act.4. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to remedy the unfair labor practices found,and to effectuate the purposes of the Act, Respondentwill be ordered to make Mattie Taylor and RowenaGannon whole for the losses incurred by them in notbeing given the raises granted other employees, with in-terest as set forth in Florida Steel Corporation, 231 NLRB651 (1977).3 In view of the prior serious violations of theAct, a broad remedial order is warranted.4Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:3 See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).4 Hickmott Foods, Inc., 242 NLRB 1357 (1979)ORDER5The Respondent, Fry Foods, Inc., Tiffin, Ohio, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discriminatorily denying raises to employees be-cause of their union activities or support for the Union.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Make whole Mattie Taylor and Rowena Gannonfor any loss of money incurred by being denied raisesand make them whole with interest in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at the plant premises in Tiffin, Ohio, copies ofthe attached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed wsaived for all purposes.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deny raises to Mattie Taylor,Rowena Gannon, or any other employees becauseof their union activities or support for the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 of the Act. FRY FOODS, INC.141WE WILL make Mattie Taylor and RowenaGannon whole for any loss of wages incurred as theresult of their being denied raises by payment of theappropriate sums of money involved, with interest.FRY FOODS, INC.result of their being denied raises by payment of the